Citation Nr: 9927330	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1974, and additional service in the U.S. Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


REMAND

On a VA Form 9, submitted in May 1998, the veteran requested 
a hearing before the Board in Washington, D.C.  In February 
1999 the veteran was notified of a hearing scheduled in 
Washington, D.C.  In a statement, dated in March 1999, the 
veteran indicated a desire to have his hearing held at the 
RO.  By letter dated June 16, 1999, the veteran was offered 
the opportunity to clarify his wishes regarding his desire 
for a personal hearing and the location of that hearing.  He 
responded that he desired a hearing before the Board at the 
RO.

In light of the above, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
hearing before the Board at the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).



